UNITED STATES COURT OF APPEALS
                                      Tenth Circuit
                           Byron White United States Courthouse
                                    1823 Stout Street
                                 Denver, Colorado 80294
                                     (303) 844-3157
Patrick J. Fisher, Jr.                                                        Elisabeth A.Shumaker
Clerk                                                                         Chief Deputy Clerk

                                           May 13, 1997


       TO: All recipients of the captioned opinion

       RE: 95-6245, Davis v. Gracey
           April 21, 1997


               Please be advised of the following correction to the captioned decision:

              In the attorney designation section on the first page, the first name of
       Michael Salem, counsel for Plaintiffs-Appellants, is spelled incorrectly. On the
       top of page two, the designation of counsel for Defendants-Appellants should
       reflect her current married name, Stacey Haws Felkner.

               Please make the appropriate corrections.

                                                     Very truly yours,

                                                     Patrick Fisher, Clerk



                                                     Susie Tidwell
                                                     Deputy Clerk
                                                                       F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit

                                                                        APR 21 1997
                                 PUBLISH
                                                                    PATRICK FISHER
                                                                             Clerk
             UNITED STATES COURT OF APPEALS
                      TENTH CIRCUIT



ANTHONY A. DAVIS, individually
and doing business as Mid-America
Digital Publishing Company, doing
business as Oklahoma Information
Exchange; GAYLA DAVIS, and
JOHN BURTON, individuals; TSI
TELECOMMUNICATION
SPECIALISTS, INC., an Oklahoma
corporation,

      Plaintiffs-Appellants,                          No. 95-6245

v.

ANTHONY GRACEY, MARK
WENTHOLD, and GREGORY
TAYLOR, Officers in their official
capacities as Oklahoma City Police
Officers and as individuals,

      Defendants-Appellees,


                  Appeal from the United States District Court
                     for the Western District of Oklahoma
                           (D.C. No. CIV-94-335-L)


Michael Salem, Salem Law Offices, Norman, Oklahoma (William R. Holmes,
Norman, Oklahoma, with him on the brief), for Plaintiffs-Appellants.
Stacey Haws Felkner (Robert E. Manchester and Susan A. Knight, with her on the
brief), of Manchester & Pignato, Oklahoma City, Oklahoma, for Defendants-Appellees.



Before SEYMOUR, Chief Judge, BARRETT and LIVELY, * Senior Circuit
Judges.


SEYMOUR, Chief Judge.




      *
        The Honorable Pierce Lively, Senior United States Circuit Judge for the Sixth
Circuit, sitting by designation.

                                          -3-
      Anthony Davis operated a large computer bulletin board system in

Oklahoma City. After Mr. Davis sold obscene CD-ROMs to an undercover

officer, a warrant was obtained to search his business premises. During the

execution of the warrant, police officers determined pornographic CD-ROM files

could be accessed through the bulletin board and seized the computer equipment

used to operate it. Following his criminal conviction and civil forfeiture of the

computer equipment in state court proceedings, Mr. Davis, his related businesses,

and several users of electronic mail (e-mail) on his bulletin board brought this

action in federal court against the officers who executed the search, alleging that

the seizure of the computer equipment, and e-mail and software stored on the

system, violated several constitutional and statutory provisions. The district court

granted summary judgment for the officers. We affirm.



                                          I

                                    Background



      Mr. Davis operated the Oklahoma Information Exchange, a computer

bulletin board system. Computer users could subscribe to the bulletin board, dial

in using a modem, then use the system to send and receive messages via e-mail,




                                         -4-
access the Internet, utilize on-line databases, and download or upload software.

According to Mr. Davis, approximately 2000 subscribers used his bulletin board.

      In April 1993, the Oklahoma City Police Department received an

anonymous tip that Mr. Davis was selling obscene CD-ROMs from his business

premises. On three different occasions, an undercover officer purchased “adult”

CD-ROMs directly from Mr. Davis. During one of these visits, Mr. Davis

mentioned to the officer that he operated a bulletin board, and that similar

pornographic images could be accessed by dialing in to the bulletin board. The

officer never actually saw the computer equipment used to operate the bulletin

board. In his affidavit for a search warrant, the officer did not mention the

possibility that a bulletin board was being operated on the premises, or the

possibility that this bulletin board could be used to distribute or display

pornographic images. A judge determined that two CD-ROMs acquired from Mr.

Davis were obscene, and issued a warrant to search his business premises for

pornographic CD-ROMs and “equipment, order materials, papers, membership

lists and other paraphernalia pertaining to the distribution or display of

pornographic material in violation of state obscenity laws set forth in O.S. Title

21-1024.1.” Aplee. supp. app., vol. I at 45.

      Several officers, including defendants Anthony Gracey and Mark Wenthold,

conducted the search at Mr. Davis’ business. During the search, the officers


                                          -5-
discovered the bulletin board. Attached to it were CD-ROM drives housing

sixteen CD-ROM discs, including four discs identified by Mr. Davis to the

officers as containing pornographic material. The officers believed from the

configuration of the bulletin board computers that the files accessible via the

bulletin board included files from the four pornographic CD-ROMs. The officers

called for assistance from officer Gregory Taylor, who was reputed to be more

knowledgeable about computers than they were. He confirmed that the

pornographic CD-ROMs could be accessed via the bulletin board. The officers

seized the computer equipment used to operate the bulletin board, including two

computers, as well as monitors, keyboards, modems, and CD-ROM drives and

changers. The seizure of this computer equipment is the subject of the federal

proceedings in this case.

      At the time of the seizure, the computer system contained approximately

150,000 e-mail messages in electronic storage, some of which had not yet been

retrieved by the intended recipients. The hard drive of the computer system also

contained approximately 500 megabytes of software which had been uploaded

onto the bulletin board by individual subscribers. Mr. Davis intended to republish

this “shareware” on a CD-ROM for sale to the public. Mr. Davis had previously

published three such compilations of shareware on CD-ROM.




                                         -6-
      Mr. Davis was convicted of several counts of possessing and distributing

obscenity, and of using a computer to violate Oklahoma statutes. His conviction

was upheld on appeal. Davis v. State, 916 P.2d 251, 254 (Okla. Crim. App.

1996). The State also obtained civil forfeiture of the computer equipment used to

operate the bulletin board. State ex rel. Macy v. One (1) Pioneer CD-ROM

Changer, 891 P.2d 600, 607 (Okla. Ct. App. 1994). Law enforcement officials

have apparently disclaimed any interest in the materials in electronic storage,

either for purposes of evidence or forfeiture.

      Mr. Davis, Gayla Davis, John Burton, and TSI Telecommunications

Specialists, Inc., 1 filed the instant suit in federal court alleging claims under 42

U.S.C. § 1983 for violation of First and Fourth Amendment rights, and under the

Privacy Protection Act (PPA), 42 U.S.C. §§ 2000aa - 2000aa-12, and the

Electronic Communications Privacy Act (ECPA), 18 U.S.C. §§ 2510-2711. The

crux of the complaint is that the seizure of the equipment was illegal because the

warrant was not sufficiently particular and because the seized computer system

contained e-mail intended for private subscribers to the bulletin board, and

software intended for future publication by Mr. Davis. Plaintiffs contend these




      1
        Gayla Davis was, at the time of the search, Mr. Davis’ wife and co-owner of the
Oklahoma Information Exchange bulletin board. TSI Telecommunications is a
corporation owned by Anthony and Gayla Davis. The Davises and John Burton were
users of the bulletin board.

                                          -7-
stored electronic materials were outside the scope of the warrant, and are

protected by several congressional enactments.

      Original defendants in this suit included the City of Oklahoma City, the

Oklahoma City Police Department, and several officers of the Oklahoma City

Police Department who executed the search and seizure of the computer

equipment. The municipal entities were dismissed from the case. Plaintiffs do

not dispute that their only remaining claims are against the officers in their

individual capacities. The district court entered summary judgment for the

officers, holding that their reliance on a valid warrant entitled them to qualified

immunity on the constitutional claims, and entitled them to the statutory good

faith defenses contained in the PPA and ECPA.



                                          II

                                Preliminary Issues



      At the outset, we must note the narrow scope of our consideration of the

issues before us. 2 We address here plaintiffs’ arguments only to the extent they

concern the legality of the initial seizure of the computer equipment and the

      2
        Although plaintiffs have raised several new arguments on appeal, we dispose
only of those arguments that were advanced in the district court in opposition to the
officers’ motion for summary judgment. See Bancamerica Commercial Corp. v. Mosher
Steel of Kansas, Inc., 100 F.3d 792, 798-99 (10th Cir. 1996).

                                          -8-
electronic material stored therein. Plaintiffs make repeated references in their

briefs to the retention by law enforcement authorities of the stored electronic

material, and the failure of such authorities to copy or return the material when

requested to do so. 3 A failure timely to return seized material which is without

evidentiary value and which is not subject to forfeiture may state a constitutional

or statutory claim. Cf. F ED . R. C RIM . P. 41 advisory committee’s note to 1989

Amendment (stating that even when property is lawfully seized, “if the United

States’ legitimate interests can be satisfied even if the property is returned,

continued retention would become unreasonable”); In re Search of Kitty’s East,

905 F.2d 1367, 1375 (10th Cir. 1990) (same). However, plaintiffs have made no

allegation that defendant officers are persons with authority to return materials

once seized. The City and the Police Department have been dismissed from this

action. We therefore do not consider any potential violations of plaintiffs’

constitutional or statutory rights that derive from failure or delay in returning or

copying materials once seized. We address only those claims arising out of the

initial seizure of the computer equipment in question.

       The officers assert that plaintiffs’ claims are barred by collateral estoppel

and res judicata arising out of the state court criminal and forfeiture proceedings.

       3
         It is not clear from the record whether plaintiffs made a proper request for the
return of the electronically stored materials, or only for the computer equipment
generally. The latter was subject to forfeiture, and thus plaintiffs were not entitled to
its return.

                                            -9-
We “must give the same preclusive effect to state court judgments that those

judgments would be given in the courts of the state in which the judgments were

rendered.” Comanche Indian Tribe of Oklahoma v. Hovis, 53 F.3d 298, 302 (10th

Cir. 1995). Collateral estoppel only applies to issues actually and necessarily

determined in the prior proceeding. Laws v. Fisher, 513 P.2d 876, 877 (Okla.

1973). The officers concede the earlier proceedings in state court did not resolve

the statutory claims raised by plaintiffs. The Oklahoma Court of Criminal

Appeals did not address the issues. The Oklahoma Court of Appeals addressing

the civil forfeiture declined to determine if a claim was stated under the ECPA or

PPA, holding only that if such claims existed they would not affect the legality of

the computer equipment forfeiture. One (1) Pioneer CD-ROM Changer, 891 P.2d

at 605-07. Moreover, collateral estoppel applies only to persons who were parties

or in privity with parties to the prior proceeding. Laws, 513 P.2d at 877. Without

deciding if other plaintiffs are estopped from asserting their various claims, at a

minimum we are not persuaded the officers have established that Mr. Burton is in

privity with Mr. Davis. Consequently, at least one plaintiff is able to assert each

claim on appeal; for convenience we will refer throughout to plaintiffs

collectively.

      We address in turn each of the claims remaining in this appeal. 4

      4
          On appeal, plaintiffs do not pursue a distinct First Amendment claim, although
                                                                             (continued...)

                                            -10-
                                        III

                               Fourth Amendment



      The officers claim they are entitled to qualified immunity on the

constitutional claims. We review de novo the district court’s grant of qualified

immunity on summary judgment, viewing the evidence in the light most favorable

to the nonmoving party. Romero v. Fay, 45 F.3d 1472, 1475 (10th Cir. 1995).

“We analyze assertions of qualified immunity under a two-part framework: first

we determine whether the plaintiff has asserted a violation of a constitutional or

statutory right, and then we decide whether that right was clearly established such

that a reasonable person in the defendant’s position would have known that her

conduct violated the right.” Garramone v. Romo, 94 F.3d 1446, 1449 (10th Cir.

1996) (citing Siegert v. Gilley, 500 U.S. 226, 231 (1991)). “[T]he plaintiff must

articulate the clearly established constitutional right and the defendant’s conduct

which violated the right with specificity.” Romero, 45 F.3d at 1475. Once the

plaintiffs have met this initial burden, “the defendant must demonstrate that no

material issues of fact remain as to whether his or her actions were objectively

reasonable in light of the law and the information he or she possessed at the



      4
        (...continued)
they do assert that First Amendment concerns animate Fourth Amendment jurisprudence
and the statutory remedies provided in the Privacy Protection Act.

                                        -11-
time.” Coen v. Runner, 854 F.2d 374, 377 (10th Cir. 1988). If we determine that

plaintiffs have failed to show the officers’ conduct constituted a violation of a

constitutional or statutory right, we need not address the other elements of the

qualified immunity inquiry.

      Plaintiffs assert that the warrant did not specifically authorize the seizure of

the computer equipment and thus was unconstitutionally overbroad. They suggest

the officers misled the magistrate in procuring the warrant. Even if the warrant

authorized the seizure of the computer equipment, plaintiffs contend the warrant

should not have been executed in a manner resulting in the incidental seizure of e-

mail and other files stored on the hardware which were clearly outside the scope

of the warrant. We address each of the contentions in turn.



A. The Warrant

      We review de novo whether the warrant was overbroad under the Fourth

Amendment. United States v. Leary, 846 F.2d 592, 600 (10th Cir. 1988). “The

fourth amendment requires that a search warrant describe the things to be seized

with sufficient particularity to prevent a ‘general, exploratory rummaging in a

person’s belongings.’” Voss v. Bergsgaard, 774 F.2d 402, 404 (10th Cir. 1985)

(quoting Coolidge v. New Hampshire, 403 U.S. 443, 467 (1971)). “The

particularity requirement ensures that a search is confined in scope to particularly


                                         -12-
described evidence relating to a specific crime for which there is demonstrated

probable cause.” Id. “The requirement that warrants shall particularly describe

the things to be seized makes general searches under them impossible and

prevents the seizure of one thing under a warrant describing another. As to what

is to be taken, nothing is left to the discretion of the officer executing the

warrant.” Marron v. United States, 275 U.S. 192, 196 (1927).

      We have stated that “[t]he test applied to the description of the items to be

seized is a practical one,” Leary, 846 F.2d at 600, and the language in warrants is

to be read in a “common sense fashion,” In re Search of Kitty’s East, 905 F.2d at

1374. Thus, “‘[a] description is sufficiently particular when it enables the

searcher to reasonably ascertain and identify the things authorized to be seized.’”

Leary, 846 F.2d at 600 (quoting United States v. Wolfenbarger, 696 F.2d 750, 752

(10th Cir. 1982)) (internal quotation omitted). “As an irreducible minimum, a

proper warrant must allow the executing officers to distinguish between items that

may and may not be seized.” Id. at 602. Moreover, “[e]ven a warrant that

describes the items to be seized in broad or generic terms may be valid ‘when the

description is as specific as the circumstances and the nature of the activity under

investigation permit.’” Id. at 600 (quoting United States v. Santarelli, 778 F.2d

609, 614 (11th Cir. 1985)).




                                          -13-
      Plaintiffs suggest that the warrant’s failure to indicate explicitly that

“equipment” encompassed computer equipment or electronics was a fatal defect.

We do not agree. We ask two questions: did the warrant tell the officers how to

separate the items subject to seizure from irrelevant items, and were the objects

seized within the category described in the warrant? Here, we answer both of

these questions in the affirmative. The warrant directed the officers to search for

“equipment . . . pertaining to the distribution or display of pornographic material

in violation of state obscenity laws set forth in O.S. Title 21-1024.1.” Aplee.

supp. app., vol. I, at 45. Computer equipment which fell into this category could

be legally seized. Plaintiffs do not dispute that the bulletin board could be used

for dial-in access to and copying of pornographic files from the loaded CD-

ROMs. The seized computer equipment fell within the scope of the warrant.

      Alternatively, plaintiffs argue that if the computer equipment was

encompassed in the language of the warrant, the warrant was overly broad. We

disagree. The description given in the warrant was sufficient to provide a

meaningful limitation on the search, and was far narrower than those we have

found lacking sufficient particularity. We have invalidated warrants for

overbreadth where the language of the warrants authorized the seizure of

“virtually every document that one might expect to find in a . . . company’s

office,” including those with no connection to the criminal activity providing the


                                         -14-
probable cause for the search. Leary, 846 F.2d at 602; see also Voss, 774 F.2d at

405. We have also held that an “unadorned reference to a broad federal statute

does not sufficiently limit the scope of a search warrant.” Leary, 846 F.2d at 602;

see also United States v. Brown, 984 F.2d 1074, 1077 (10th Cir. 1993) (holding

overbroad language authorizing a search for “other item which the officers

determine or have reasonable belief is stolen”). Similarly, the Ninth Circuit

found insufficiently particular a warrant which “authorized the seizure of virtually

every document and computer file” at the target company. United States v. Kow,

58 F.3d 423, 427 (9th Cir. 1995). The court emphasized that the warrant

“contained no limitations on which documents within each category could be

seized or suggested how they related to specific criminal activity.” Id.

      The warrant here was confined to that equipment “pertaining to the

distribution or display of pornographic material.” Aplee. supp. app., vol. I at 45.

This description included only that equipment directly connected to the suspected

criminal activity, not a wide range of equipment used for purposes unrelated to

the suspected criminal activity. Nor did it encompass all the equipment one might

expect to find at a legitimate business. Furthermore, the criminal activity

referenced in the warrant was very narrow, providing a ready guide to determine

if a given item was one that might be the instrument or evidence of the criminal

activity. The warrant was not overbroad.


                                         -15-
      Our approval of the particularity of the warrant is bolstered by the

execution of the search itself. The officers did not conduct a general search of

the premises. They left behind approximately 2000 CD-ROM discs that Mr.

Davis represented to be of his own manufacture and non-pornographic in nature.

There is no evidence the officers attempted to search or seize computer equipment

that was not connected to the CD-ROM drives or the bulletin board. The

executing officers consulted with a more expert officer to confirm that the

computer equipment was in fact used to distribute or display pornographic

material and therefore fell within the scope of the warrant. If the executing

officers had flagrantly disregarded the limitations of the warrant, an otherwise

constitutional warrant might have been transformed into a general search. United

States v. Medlin, 842 F.2d 1194, 1199 (10th Cir. 1988). There is no indication of

such behavior here.




B. The Warrant Application

      Plaintiffs also infer that the magistrate was misled by the failure of the

affidavit for the warrant to mention either the possible existence of the bulletin

board, or the possible distribution of pornography via computer, when the


                                         -16-
swearing officer knew of these possibilities. However, plaintiffs do not suggest

the magistrate was unaware that “equipment . . . pertaining to the . . . display of

pornographic material” contained on CD-ROM discs was likely to include

computers and related accessories. Indeed, the affidavit informed the magistrate

that the swearing officer viewed one of the obscene discs “on a computer with a

CD-ROM drive.” Aplee. supp. app., vol. I at 43.

      Plaintiffs assert that because the officers knew about the bulletin board but

did not include this knowledge in the affidavit supporting the warrant their

reliance on the warrant could not be in good faith. “Only where the warrant

application is so lacking in indicia of probable cause as to render official belief in

its existence unreasonable . . . will the shield of immunity be lost.” Malley v.

Briggs, 475 U.S. 335, 344-45 (1986) (citing United States v. Leon, 468 U.S. 897,

923 (1984)). The warrant was amply supported by probable cause. Plaintiffs

have offered no theory why a reasonable officer would believe that omitting

mention of the bulletin board would vitiate the probable cause contained in the

affidavit. Plaintiffs’ argument reduces to the narrow claim that the warrant was

invalid because the affidavit failed to recite that a computer system might also be

configured to allow remote viewing of the pornographic material via a computer

bulletin board. We decline to invalidate a warrant supported by probable cause

simply because officers executing it suspect, and then discover, that the target of


                                         -17-
the search has employed an unstated methodology for using the objects specified

in the warrant for commission of the crime referenced in the warrant.



C. Incidental Seizure of Electronically Stored Materials

      Plaintiffs appear to argue that even if the warrant authorized the seizure of

the computer equipment, such a seizure was nonetheless illegal because of the

concomitant incidental seizure of e-mail and software stored therein. 5 We can

discern no doctrinal support for this proposition. The argument appears to draw

its force from plaintiffs’ efforts to distinguish between the computer hardware--

the “container”--and its contents. They repeatedly urge that the seizure was

unlawful because no probable cause was asserted to seize the contents

independent of the probable cause asserted to seize the computer equipment. The

question then is whether the incidental temporary seizure of stored electronic

materials invalidated the seizure of the computer within which they were stored.

We hold that it did not.

      Plaintiffs’ argument fails for the simple reason that the computer equipment

was more than merely a “container” for the files; it was an instrumentality of the

crime. In the typical case, the probable cause supporting seizure of a container is

probable cause to believe that the container’s contents include contraband or

      5
       We consider below the similar issues raised by plaintiffs’ statutory claim under
the ECPA.

                                          -18-
evidentiary material. Here, in contrast, the probable cause supporting the seizure

of the computer/container related to the function of the computer equipment in

distributing and displaying pornographic images, not to its function in holding the

stored files. The fact that a given object may be used for multiple purposes, one

licit and one illicit, does not invalidate the seizure of the object when supported

by probable cause and a valid warrant.

      We also note the obvious difficulties attendant in separating the contents of

electronic storage from the computer hardware during the course of a search.

Perhaps cognizant of the potential burdens of equipment, expertise, and time

required to access, copy, or remove stored computer files, plaintiffs have not

suggested any workable rule. In short, we can find no legal or practical basis for

requiring officers to avoid seizing a computer’s contents in order to preserve the

legality of the seizure of the computer hardware.

      In any event, we are well able to distinguish between the legality of the

initial seizure of a container, and any subsequent search or retention of the

contents. See, e.g., United States v. Corral, 970 F.2d 719, 725 (10th Cir. 1992);

United States v. Donnes, 947 F.2d 1430, 1436 (10th Cir. 1991). Even in the

typical case, seizure of a container need not be supported by probable cause to

believe that all of the contents of the container are contraband. The seizure of a

container is not invalidated by the probability that some part of its “innocent”


                                         -19-
contents will be temporarily detained without independent probable cause. We

will not hold unlawful the otherwise constitutional seizure of the computer

equipment in order to prevent the temporary deprivation of plaintiffs’ rights to the

contents. However, our conclusion that the seizure of the computer equipment

pursuant to a warrant here allowed the incidental seizure of files stored therein

should not be read as approval of any subsequent efforts by the police to search or

retain the stored files without a warrant. 6

      Finally, plaintiffs suggest that once the CD-ROMs and CD-ROM drives

were seized, the officers lacked cause to remove the remainder of the computer

equipment. Again, we are unable to discern a practical or doctrinal basis for this

proposed rule of minimization. The computer equipment as a whole was an

instrumentality of the crime of distributing obscenity, and the equipment was

covered by the warrant.

      Viewing the evidence in the light most favorable to plaintiffs, the conduct

of the officers did not rise to a constitutional violation. The district court

therefore properly granted summary judgment to the officers on plaintiffs’

constitutional claim.




      6
       Not only is there no evidence that the officers ever read the e-mail or files in
question, the law enforcement personnel involved in this action repeatedly, both in state
and federal court, disclaimed any interest in the contents thereof.

                                           -20-
                                          IV

                              Privacy Protection Act



      Plaintiffs assert that the seizure of the stored electronic materials

constituted a violation of the Privacy Protection Act (PPA), 42 U.S.C. §§ 2000aa -

2000aa-12. The PPA provides that

      it shall be unlawful for a government officer or employee, in
      connection with the investigation or prosecution of a criminal
      offense, to search for or seize any work product materials possessed
      by a person reasonably believed to have a purpose to disseminate to
      the public a newspaper, book, broadcast, or other similar form of
      publication.

42 U.S.C. 2000aa(a). 7 The PPA requires law enforcement officers, absent exigent

circumstances, id. § 2000aa(a)(2), to rely on subpoenas to acquire materials

intended for publication unless “there is probable cause to believe that the person

possessing [work product] materials has committed or is committing the criminal

offense to which the materials relate,” id. § 2000aa(a)(1).

      The statute creates a civil cause of action for damages resulting from a

search or seizure of materials in violation of the Act. Id. § 2000aa-6. This cause

of action is available against the United States, against a State (if the State has



      7
       The PPA also provides protection to “documentary materials, other than work
product materials,” which are not themselves intended for publication but which are
“possessed . . . in connection with a purpose to disseminate” a public communication.
42 U.S.C. § 2000aa(b).

                                          -21-
waived sovereign immunity), or against “any other governmental unit.” Id. §

2000aa-6(a)(1). A cause of action is available against the officers or employees

of a State only if the State has not waived its sovereign immunity. Id. 2000aa-

6(a)2). 8 The Act provides that “[i]t shall be a complete defense to a civil action

[against a government officer or employee] that the officer had a reasonable good

faith belief in the lawfulness of his conduct.” 42 U.S.C. § 2000aa-6(b). The

district court here granted summary judgement for the officers, holding them

entitled to the good faith defense due to their reliance on a warrant.

      We hold instead that we lack subject matter jurisdiction over defendant

officers under the PPA. The statute provides:



      8
          Section 2000aa-6(a) reads in full:

      Civil actions by aggrieved persons
      (a) Right of action
             A person aggrieved by a search for or seizure of materials in
      violation of this chapter shall have a civil cause of action for damages for
      such search or seizure--
                    (1) against the United States, against a State which
             has waived its sovereign immunity under the Constitution to
             a claim for damages resulting from a violation of this
             chapter, or against any other governmental unit, all of which
             shall be liable for violations of this chapter by their officers
             or employees while acting within the scope or under color of
             their office or employment; and
                    (2) against an officer or employee of a State who has
             violated this chapter while acting within the scope or under
             color of his office or employment, if such State has not
             waived its sovereign immunity as provided in paragraph (1).

42 U.S.C. 2000aa-6(a).

                                               -22-
      The remedy provided by [section 2000aa-6(a)(1)] against the United
      States, a State, or any other governmental unit is exclusive of any
      other civil action or proceeding for conduct constituting a violation
      of this chapter, against the officer or employee whose violation gave
      rise to the claim, or against the estate of such officer or employee.

Id. § 2000aa-6(d). Thus, an action under the PPA may only be brought against

the governmental entity, unless the state has not waived sovereign immunity in

which event state employees may be sued. Id. § 2000aa-6(a)(2). The PPA by its

terms does not authorize a suit against municipal officers or employees in their

individual capacities. The statute therefore provides no cause of action against

these defendants. Although the parties stipulated below to subject-matter

jurisdiction, “no action of the parties can confer subject-matter jurisdiction upon a

federal court,” Insurance Corp. of Ireland v. Compagnie des Bauxites de Guinee,

456 U.S. 694, 702 (1982). We dismiss the PPA claim for lack of subject-matter

jurisdiction.



                                          V

                    Electronic Communications Privacy Act



      Plaintiffs claim that the seizure of the e-mail on the bulletin board violated

the Electronic Communications Privacy Act (ECPA), 18 U.S.C. §§ 2510-2711.




                                         -23-
Title II of the ECPA, id. §§ 2701-2711, bars unauthorized access to stored

electronic communications. Section 2701 provides criminal penalties for whoever

             (1) intentionally accesses without authorization a facility
      through which an electronic communication service is provided; or
             (2) intentionally exceeds an authorization to access that
      facility; and thereby obtains, alters, or prevents authorized access to
      a wire or electronic communication while it is in electronic storage in
      such system.

Id. § 2701(a). In addition to criminal penalties, the ECPA provides a civil cause

of action for “any provider of electronic communication service, subscriber, or

other person aggrieved by any violation of this chapter.” Id. § 2707(a). However,

“[a] good faith reliance on . . . a court warrant or order . . . is a complete defense

to any civil or criminal action brought under this chapter or any other law.” Id. §

2707(e).

      Plaintiffs contend that by seizing the e-mail and dismantling the bulletin

board, the officers “obtain[ed] . . . or prevent[ed] authorized access to a[n] . . .

electronic communication while it is in electronic storage” within the meaning of

section 2701(a). 9 This claim raises a question of first impression in this or any



      9
        We note that section 2703 establishes the requirements for governmental access
to the contents of electronic communications held in electronic storage. 18 U.S.C. §
2703 (see note 11 infra). The State disclaimed any interest in the contents of the seized
e-mail and did not seek forfeiture of the e-mail. Defendant officers also disclaim any
such interest. Plaintiffs have not alleged that the officers have attempted to access or
read the seized e-mail. The gravamen of the complaint is not unauthorized
governmental access to the contents of the e-mail, but seizure of the e-mail and its
delivery system which prevented access by the intended recipients.

                                          -24-
circuit. There are few cases interpreting the reach of the substantive provisions

of the ECPA or applying the good faith defense to violations of Title II of the

ECPA, although a body of decisions does address the parallel good faith defense

in Title I of the ECPA, 18 U.S.C. § 2520(d). 10 See, e.g., Heggy v. Heggy, 944

F.2d 1537, 1541-42 (10th Cir. 1991); Halperin v. Kissinger, 807 F.2d 180, 183-88

(D.C. Cir. 1986); Campiti v. Walonis, 611 F.2d 387, 394-95 (1st Cir. 1979).

      Plaintiffs rely heavily on the decision in Steve Jackson Games, Inc. v.

United States Secret Serv., 816 F. Supp. 432 (W.D.Tex. 1993), aff’d, 36 F.3d 457

(5th Cir. 1994), which contains the most extensive discussion of the substantive

provisions of the ECPA we have found. In that case, federal law enforcement

officers sought a sensitive computer document stolen by computer hackers as well

as evidence of related codebreaking activity. The officers had reason to believe

that a suspect employed by Steve Jackson Games may have uploaded such

documents to the company’s computer bulletin board, which the suspect used and

helped operate. No illegal activity by the company itself was alleged. The

officers obtained a warrant to seize a variety of computer files and documents


      10
          The earlier version of Title I of the ECPA is commonly referred to as part of
Title III of the Omnibus Crime Control and Safe Streets Act. In their First Amended
Complaint, plaintiffs also alleged a claim for illegal interception of electronic
communications under Title I of the ECPA, 18 U.S.C. §§ 2510-2521. Title I amended
Title III of the Omnibus Crime Control and Safe Streets Act governing the use of
wiretapping. The district court held that the seizure here did not constitute an
“interception” and granted summary judgment to the officers on that claim. Plaintiffs
do not appeal on that issue.

                                          -25-
from the company’s bulletin board. The trial court found that, despite their

denials, Secret Service personnel did in fact read all electronic communications

seized, including private e-mail not mentioned in the search warrant or affidavit,

and also deleted some of the seized files. The court held that the Secret Service’s

conduct with respect to the private e-mail failed to comply with the requirements

of Title II of the ECPA relating to the disclosure of the contents of stored

electronic communications, 18 U.S.C. § 2703. The court also declined to find the

defendants entitled to a good faith defense for their reliance on the search

warrant. Although the Title II issue was not appealed, the circuit court in its

discussion of other issues on appeal referred approvingly to the district court’s

conclusion “that Title II of the ECPA clearly applies to the conduct of the Secret

Service.” Steve Jackson Games, Inc. v. United States Secret Serv., 36 F.3d 457,

462 (5th Cir. 1994).

      We do not find this scant precedent helpful. The circumstances here are far

different from those in Steve Jackson Games. Most centrally, that case involved

both a seizure of electronic communications and the subsequent review, reading,

and deletion of files in electronic storage. The court focused on the provisions of

section 2703, which establishes the procedures for government access to “the

contents of an electronic communication.” 11 We assume without deciding that an

      11
           Titled, “Requirements for governmental access,” section 2703 reads:
                                                                            (continued...)

                                            -26-
additional warrant in compliance with section 2703 would have been required for

the law enforcement officials in the instant case to gain access to the contents of

the seized e-mail. Plaintiffs have not alleged that the officers attempted to access

or read the seized e-mail, and the officers disclaimed any interest in doing so. We

are therefore faced with the entirely distinct question of whether an incidental

seizure of electronic communications, standing alone, is a violation of the ECPA.

Section 2703 does not appear to address this situation. 12

      11
        (...continued)
              (a) Contents of electronic communications in electronic storage.--A
      governmental entity may require the disclosure by a provider of electronic
      communication service of the contents of an electronic communication,
      that is in electronic storage in an electronic communications system for
      one hundred and eighty days or less, only pursuant to a warrant . . . . A
      governmental entity may require the disclosure by a provider of electronic
      communications services of the contents of an electronic communication
      that has been in electronic storage . . . for more than one hundred and
      eighty days by the means available under subsection (b) . . . .
              (b) Contents of electronic communications in a remote computing
      service.--(1) A governmental entity may require a provider of remote
      computing service to disclose the contents of any electronic
      communication . . . --
              (A) without required notice to the subscriber or customer, if
              the governmental entity obtains a warrant . . . .

18 U.S.C. § 2703 (emphasis added).
      12
        The various provisions of section 2703 refer repeatedly to the procedure by
which the government may require a service provider to disclose communications or
information of a subscriber or customer. The section provides a mechanism for a
service provider to contest such a requirement, § 2703(d), and shields the service
provider from liability for cooperating with the government pursuant to a court order, §
2703(e). Steve Jackson Games involved the seizure and subsequent search of e-mail
from a bulletin board where the owner of the bulletin board was not a suspect in the
crime. Steve Jackson Games, Inc. v. United States Secret Serv., 816 F. Supp. 432, 436
                                                                            (continued...)

                                          -27-
      We assume without deciding that plaintiffs have described conduct which

constitutes a violation of section 2701, that is, that the officers “intentionally

access[ed] without authorization a facility through which an electronic

communication service is provided . . . and thereby . . . prevent[ed] authorized

access to a wire or electronic communication while it [was] in electronic storage

in such a system.” 18 U.S.C. § 2701(a). 13 We further accept as true plaintiffs’

assertion that a reasonable officer with the computer skills of defendant officers

should have known that seizure of computer hardware would result in the seizure

and disruption of e-mail. Nevertheless, we hold that the officers were entitled to

summary judgment because they qualify for the statutory good faith defense as a

matter of law.

      Plaintiffs suggest that the officers could have made a lawful seizure of the

electronically stored communications only by satisfying one of the listed




      12
         (...continued)
n.4 (W.D. Texas 1993), aff’d, 36 F.3d 457 (5th Cir. 1994). Here, the provider of the
bulletin board was himself the target of the investigation, and the computer equipment
storing the electronic communications was an instrumentality of the crime subject to
seizure pursuant to a valid warrant.
      13
         We note it is unclear whether this section was intended to apply to the sort of
law enforcement activities involved here. Cf. State Wide Photocopy Corp. v. Tokai Fin.
Servs., Inc., 909 F. Supp. 137, 145 (S.D.N.Y. 1995) (“[I]t appears that the ECPA was
primarily designed to provide a cause of action against computer hackers, (i.e.,
electronic trespassers).”). It is also unclear whether the term “access” encompasses the
simple physical dismantling of the operating hardware.

                                          -28-
exceptions to liability under section 2701 of the ECPA. 14 The exceptions listed

contemplate that no liability attaches for “obtain[ing], alter[ing] or prevent[ing]

authorized access to a . . . electronic communication,” § 2701(a), if such

disruption is incident to the government’s access to the contents through the

procedures for disclosing, § 2703, copying, § 2704, or intercepting, § 2518. In

short, these exceptions all excuse government officers from liability based upon a

required showing to a magistrate that the intrusive activity is necessary for a law

enforcement purpose.

      In addition to the enumerated exceptions, however, the statute contains the

general good faith defense of section 2707(e) for reliance on a warrant. The

officers relied on the warrant to seize the computer equipment, and the seizure of

the stored electronic communications was incidental to the execution of the

warrant. To be in good faith, the officers’ reliance must have been objectively

reasonable. Malley v. Briggs, 475 U.S. at 344-45. We have already concluded in

our discussion of plaintiffs’ Fourth Amendment claim that the warrant was valid




      14
           Section 2701(c) reads:
                       Exceptions.--Subsection (a) of this section does not
                apply with respect to conduct authorized--
                       (1) by the person or entity providing a wire or
                electronic communications service;
                       (2) by a user of that service with respect to a
                communication of or intended for that user; or
                       (3) in section 2703, 2704 or 2518 of this title.

                                             -29-
and encompassed the computer equipment. The officers’ reliance on the warrant

was therefore objectively reasonable.

       Finally, plaintiffs contend the officers are not entitled to a good faith

defense because they did not inform the magistrate of the possible existence of

the stored electronic communications. We have held in our discussion of

plaintiffs’ constitutional claim that plaintiffs’ inference of subjective bad faith in

the officers’ omission of information from the affidavit does not eliminate the

officers’ ability to rely on a valid warrant supported by probable cause. The

plaintiffs have not persuaded us the statute imposes a requirement stricter than the

Fourth Amendment in this respect. To the extent plaintiffs’ contention is based

on their view that the warrant must contain probable cause to seize the contents

independent of the probable cause supporting the seizure of the computer, we

have likewise concluded otherwise. The officers established a good faith defense

as a matter of law. 15




       15
         We reiterate that we do not address here any potential statutory liability for
failure to promptly copy or return stored electronic communications pursuant to a
proper request to do so.

                                            -30-
                                          VI

                                     Conclusion



      We hold that the officers’ reliance on a valid warrant entitled them to

qualified immunity on plaintiffs’ Fourth Amendment claim, and established a

good faith defense under the ECPA. 16 We also hold that we lack subject matter

jurisdiction over plaintiffs’ asserted claim against the officers under the PPA. We

AFFIRM the district court’s entry of summary judgment for the officers.




      16
         Although we have determined here that plaintiffs failed to allege conduct which
created constitutional or statutory liability, we note that salutary benefits may accrue
from a practice in the application for warrants of informing magistrates as fully as
practicable of the officer’s knowledge of the possible presence of publication materials
or equipment for electronic storage or communication. Other cases may present closer
questions of the applicability of required statutory procedures. Sufficient information
will enable magistrates to set bounds which will minimize the potential for liability
arising out of the initial search and seizure, or the post-seizure disposition of seized
materials.

                                          -31-